Appeal from a judgment of the Supreme Court, Oneida County (Robert F. Julian, J.), entered June 30, 2004 in a personal injury action. The judgment awarded plaintiff $3,443,893.96, after a nonjury trial.
Now, upon the stipulation discontinuing action signed by the attorneys for the parties and filed in the Oneida County Clerk’s Office on January 9, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Pigott, Jr., P.J., Kehoe, Martoche, Green and Pine, JJ.